Name: Commission Regulation (EC) No 1645/1999 of 27 July 1999 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  foodstuff;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31999R1645Commission Regulation (EC) No 1645/1999 of 27 July 1999 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 195 , 28/07/1999 P. 0007 - 0008COMMISSION REGULATION (EC) No 1645/1999of 27 July 1999supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2801/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 1068/97(2), and in particular Article 6(3) and (4) thereof,(1) Whereas, in accordance with Article 5 of Regulation (EEC) No 2081/92, France has sent the Commission two applications for the registration of names as designations of origin or geographical indications;(2) Whereas, in accordance with Article 6(1) of Regulation (EEC) No 2081/92, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof;(3) Whereas no statement of objection has been received by the Commission pursuant to Article 7 of Regulation (EEC) No 2081/92 in respect of the names given in the Annex hereto following their publication in the Official Journal of the European Communities(3);(4) Whereas the names should therefore be entered in the "Register of protected designations of origin and protected geographical indications" and hence be protected throughout the Community as a protected designation of origin and a protected geographical indication;(5) Whereas the Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(4), as last amended by Regulation (EC) No 872/1999(5),HAS ADOPTED THIS REGULATION:Article 1The names in the Annex hereto are added to the Annex to Regulation (EC) No 2400/96 and entered as a protected designation of origin (PDO) and a protected geographical indication (PGI) in the "Register of protected designations of origin and protected geographical indications" provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 156, 13.6.1997, p. 10.(3) OJ C 387,12.12.1998, p. 22; OJ C 343, 11.11.1998, p. 7.(4) OJ L 327, 18.12.1996, p. 11.(5) OJ L 110, 28.4.1999, p. 4.ANNEXPRODUCTS LISTED IN ANNEX I TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTIONFruit, vegetables and cerealsFRANCEMÃ ¢che nantaise (PGI)Coco de Paimpol (PDO)